IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 15, 2008

                                     No. 05-11240                     Charles R. Fulbruge III
                                  Conference Calendar                         Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,
v.

SERGIO BALDERAS,

                                                  Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:04-CR-205-2


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       This case returns to us on remand from the Supreme Court of the United
States. The Supreme Court vacated our judgment and remanded the case for
further consideration in light of Cuellar v. United States, 128 S. Ct. 1994 (2008).
Balderas v. United States, 128 S. Ct. 2901 (2008). Accordingly, we remand the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 06-11240

case to the District Court for the Northern District of Texas for further
proceedings not inconsistent with the opinion of the Supreme Court.
     VACATED and REMANDED.




                                     2